DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Examiner acknowledges the amendment to the title filed on July 20, 2021. The objection to Specification in the previous Office Action filed on June 10, 2021 is hereby withdrawn.

Status of Claims
Claims 1-4 and 6-21 are pending, with claims 1, 7-8, 10-13, and 16 currently amended, and claim 5 cancelled.

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 6-7, and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US PG-Pub No.: 2017/0338252 A1, hereinafter, “Lee”).                                                               
Regarding claim 1, Lee discloses a display substrate (Lee, FIG. 10), comprising:
a base substrate (11, FIG. 10);
a thin film transistor (153+193+194+195’+181, FIG. 10) for driving image display (FIG. 10) comprising an active layer (194, ¶ [0066]); and
a first light shielding layer (203a, FIG. 10; since 203a is made of Al, it is a light shielding layer, ¶ [0050]) and a third light shielding layer (112, ¶ [0062]) on the base substrate (11) and in an inter-subpixel region (FIG. 10 shows one subpixel of a plurality of subpixels, ¶ [0048]) between two adjacent subpixel regions (the subpixel regions are regions overlapping with OLED layer 25; the inter-subpixel region is the region outside/between the OLED layer 25);
wherein the third light shielding layer (112) and the first light shielding layer (203a) are in different layers and electrically isolated from each other (FIG. 10); and
projections of the first light shielding layer (203a) and the third light shielding layer (112) on the base substrate (11) are outside a projection of the active layer (194) on the base substrate (11), and partially overlap with each other in an overlapping region which is inside the inter-subpixel region (FIG. 10).

claim 2, Lee discloses the display substrate of claim 1, further comprising: a first insulating layer (16, ¶ [0049]) on a side of the first light shielding layer (203a) distal to the base substrate (11); a first data line (203, ¶ [0050]) in the inter-subpixel region between two adjacent subpixel regions (regions overlapping with OLED layer 25) and on a side of the first insulating layer (16) distal to the first light shielding layer (203a); and a first via (via for 203) extending through the first insulating layer (16); wherein the first light shielding layer (203a) is electrically connected to the first data line (203) through the first via (FIG. 10).

Regarding claim 3, Lee discloses the display substrate of claim 1, wherein the thin film transistor (153+193+194+195’+181) comprises a gate electrode (153, ¶ [0066]) in a same layer as the first light shielding layer (203a, FIG. 17; FIG. 17 is a modification of FIG. 10, and FIG. 17 discloses all the limitations recited in claim 1).

Regarding claim 4, Lee discloses the display substrate of claim 1, further comprising a second light shielding layer (113, ¶ [0066]); wherein a projection of the second light shielding layer (113) on the base substrate (11) substantially covers a projection of the active layer (194) on the base substrate (11, FIG. 10).

Regarding claim 6, Lee discloses the display substrate of claim 2, further comprising a second insulating layer (122, FIG. 16 and [0079]; FIG. 16 is a modification of FIG. 10, and FIG. 16 discloses all the limitations recited in claims 1 and 2) between the first insulating layer (162 in FIG. 16 instead of 16 in FIG. 10) and the base substrate 

Regarding claim 7, Lee discloses the display substrate of claim 1, wherein a projection of the first light shielding layer (203a) on the base substrate (11) at least partially covers a projection of the inter-subpixel region between two adjacent subpixel regions (regions overlapping with OLED layer 25) on the base substrate (11); and a projection of the third light shielding layer (112) on the substrate (11) at least partially covers the projection of the inter-subpixel region between two adjacent subpixel regions (regions overlapping with OLED layer 25) on the base substrate (11, FIG. 10).

Regarding claim 21, Lee discloses a display apparatus, comprising the display substrate of claim 1 (FIG. 10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-13 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US PG-Pub No.: 2017/0338252 A1, hereinafter, “Lee”) in view of Jang et al. (US PG-Pub No.: 2017/0084676 A1, hereinafter, “Jang”).
claim 12, Lee discloses the display substrate of claim 1, further comprising: a passivation layer (16, FIG. 10) on a side of the first light shielding layer (203a) distal to the base substrate (11).
Lee is silent regarding a color filter layer on a side of the passivation layer distal to the first light shielding layer; wherein the color filter layer comprises a plurality of color filter blocks; a region between adjacent color filter blocks of the plurality of color filter blocks is in the inter-subpixel region between two adjacent subpixel regions; and a projection of the first light shielding layer on the base substrate at least partially covers a projection of the region between adjacent color filter blocks of the plurality of color filter blocks on the base substrate.
Jang, however, discloses a display substrate (see Jang, FIG. 1), comprising a color filter layer on a side of a passivation layer (133, FIG. 1) distal to a base substrate (110, FIG. 1), wherein the color filter layer exactly overlaps a subpixel region (FIG. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form a color filter layer on a side of Lee’s passivation layer distal to the first light shielding layer, wherein the color filter layer exactly overlaps the subpixel region, as taught by Jang, in order to improve display color quality. Accordingly, the color filter layer comprises a plurality of color filter blocks since there are a plurality of subpixel regions; a region between adjacent color filter blocks of the plurality of color filter blocks is in the inter-subpixel region between two adjacent subpixel regions; and a projection of the first light shielding layer on the base substrate at least partially covers a projection of the region between adjacent color filter blocks of the plurality of color filter blocks on the base substrate.
claim 13, Lee in view of Jang discloses the display substrate of claim 12, wherein a projection of the third light shielding layer (Lee’s 112) on the base substrate (11) at least partially covers the projection of the region between adjacent color filter blocks of the plurality of color filter blocks on the base substrate (11, which is inter-subpixel region).

Regarding claim 17, Lee in view of Jang discloses the display substrate of claim 13, wherein the thin film transistor (153+193+194+195+181) comprises a gate electrode (153, ¶ [0066]) in a same layer as the first light shielding layer (203a, FIG. 17; FIG. 17 is a modification of FIG. 10, and FIG. 17 discloses all the limitations recited in claim 1); the display substrate further comprises a second light shielding layer (113, ¶ [0066]), a projection of the second light shielding layer (113) on the base substrate (11) substantially covers a projection of the active layer (194, ¶ [0066]) on the base substrate (11, FIG. 17); and the third light shielding layer (112) and the second light shielding layer (113) are in a same layer (FIG. 17).

Regarding claim 18, Lee in view of Jang discloses the display substrate of claim 17, wherein the thin film transistor (153+193+194+195+181) is a top-gate type thin film transistor (FIG. 17); and the gate electrode (153, ¶ [0066]) is on a side of the active layer (194) distal to the base substrate (11, FIG. 17).

Regarding claim 19, Lee in view of Jang discloses the display substrate of claim 18, wherein the display substrate is an organic light emitting diode display substrate (¶ see statement above regarding claim 12) of the plurality of color filter blocks distal to the base substrate (11).

Regarding claim 20, Lee in view of Jang discloses the display substrate of claim 19, wherein the display substrate is a bottom-emission type display substrate (Jang’s FIG. 1).

Allowable Subject Matter
Claims 8-11 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record neither anticipates nor renders obvious the claimed subject of claims 8 and 14, in particular, a first data line and a second data line in the inter-subpixel region between two adjacent subpixel regions, the second data line and the first data line in a same layer; wherein the first light shielding layer is electrically connected to the first data line; and the third light shielding layer is electrically connected to the second data line. Claim 9 depends upon claim 8; and claim 15 depends upon claim 14.

The prior art of record neither anticipates nor renders obvious the claimed subject of claim 11, in particular, combined projections of the first light shielding layer and the third light shielding layer on the base substrate completely cover the projection of the inter-subpixel region between two adjacent subpixel regions on the base substrate.
The prior art of record neither anticipates nor renders obvious the claimed subject of claim 16, in particular, combined projections of the first light shielding layer and the third light shielding layer on the base substrate completely cover the projection of the region between adjacent color filter blocks of the plurality of color filter blocks on the base substrate.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273. The examiner can normally be reached 9 am-5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 




/XIA L CROSS/Examiner, Art Unit 2892                                                                                                                                                                                                        

/LEX H MALSAWMA/Primary Examiner, Art Unit 2892